DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
 
Status of Claims
	Claims 1-3, 5, 9-14, 16, and 20-25 of US Application No. 16/291,351, filed on 04/01/2022, are currently pending and have been examined. Claims 1, 12, 24, and 25 are amended, claims 4, 6-8, 15, and 17-19 are cancelled. 
		
Response to Arguments
	Applicant’s arguments, see REMARKS 04/01/2022, with respect to claims 1-25, rejected under 35 U.S.C. §101, have been fully considered and are persuasive. Therefore, the previous rejection is withdrawn. 

	The Applicant has not provided any arguments with respect to the rejection of claims 1-3, 5, 9-14, and 20-25, rejected under 35 U.S.C. §103. However, the Applicant has amended the claims to recite the additional limitation “wherein the defined terrain region encompasses at least about ninety thousand square meters (90,000             
                
                    
                        m
                    
                    
                        2
                    
                
            
        )…” This limitation defines over the prior art of record Cheng and Cieslewski. Therefore, the previous rejection has been withdrawn and a new rejection is provided below. 

Claim Objections
	Claims 1, 12, 24, and 25 are objected to for containing the language “…about ninety thousand square meters…” (Emphasis added) From the figures and the specification it is not possible to determine the definition, range, or scope of the term “about”. Appropriate correction is required. For the purposes of this action the term “about” will be interpreted as 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1, 5, 9-12, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0314935 A1, “Cheng”) in view of Gatewood et al. (US 2006/0146053 A1, “Gatewood”) and in further view of Cieslewski et al. (API - scalable decentralized map building for robots, “Cieslewski”). 

	Regarding claims 1 and 12, Cheng discloses method and apparatus for inferring the geographic location of captured scene depictions and teaches: 

A computer-implemented method employing at least one hardware implemented navigation processor for terrain feature matching navigation, the method comprising: (the geolocalization module 100, i.e., a hardware implemented navigation processor for terrain feature matching navigation, is a computer 500 which contains processor 502 - See at least ¶ [0041] and Fig. 5) operating the navigation processor to execute program instructions to: (memory 504 is a computer readable medium, storing non-transient processor executable instructions and/or data that may be executed by processor 502 - See at least ¶ [0041])

obtain local terrain feature location data from a local sensor device at a user location without a prior-known global position, (sensor 103 senses a scene 101 and creates one or more captured depictions of that scene, i.e., obtains local terrain feature location data - See at least ¶ [0029] and Fig. 3B) the local terrain feature location data characterizing relative distances and directions to a plurality of local terrain features nearest to the user location; (features are extracted from the captured scenes and relationships, e.g., geospatial or topological relationships among the various objects, are extracted, i.e., relative distances - See at least ¶ [0036] and [0046])

access global terrain feature location data stored in at least one hardware memory device, (reference depictions, i.e., global terrain feature location data, are stored in a database - See at least [0028]) wherein the global terrain feature location data characterizes relative distances and directions between a plurality of distinctive terrain features located in a defined terrain region (constraints, i.e., relative distances and directions between a plurality of terrain features, are used by the matching module 110 to match against constraints from the database containing constraints extracted from the reference depiction data, i.e., global terrain feature location data - See at least ¶ [0049]) in terms of absolute global location coordinates; [] (GIS data, i.e., absolute global location coordinates, is further applied to improve accuracy - See at least ¶ [0049])

compare the local terrain feature location data to the global terrain feature location data (the constraints are used by the matching module 110 to match against constraints from a database containing constraints extracted from the reference depiction data. The matching module 114 takes into account the relationships among the extracted features such as the geo-spatial relationship, the topological relationship, the geometry, size and shape of the objects as well as a subset of image features such as long edges, large homogeneous regions and land marks - See at least ¶ [0049]) to develop a plurality of pattern matching hypotheses, (constraints are used to remove clear mismatches with the captured image - See at least ¶ [0048] and a determination is made as to whether a match exists for the captured depiction, and the geographic location of the matching reference depiction is returned - See at least ¶ [0050], i.e., the clear mismatches and the matches are a plurality of pattering matching hypotheses.) wherein each pattern matching hypothesis characterizes a likelihood of a subset of the local terrain features matching a subset the global terrain features; and (the determination is based on a comparison between the first set of constraints from the captured depiction and the second set of constraints, i.e., a subset of the global terrain features, from the reference depictions stored in data base 109. If the constraints match within a predefined threshold, i.e., a likelihood, the two sets of constraints are determined to be matches - See at least ¶ [0050])

determine global location coordinates for the user location from the plurality of pattern matching hypotheses (the geographic location of a captured depiction, whose location is unknown, is determined by comparing the captured depictions to reference depictions with a known geographic location - See at least ¶ [0028])

	Cheng does not explicitly teach wherein the defined terrain region encompasses at least about ninety thousand square meters (90,000 m2). However, Gatewood discloses global visualization process for personal computer platforms (gvp+) and teaches: 

[] wherein the defined terrain region encompasses at least about ninety thousand square meters (90,000 m2) (The Global Visualization Process (GVP) system is an integrated Software solution for high-performance visualization. GVP software is capable of displaying extremely high-resolution terrain models and imagery in real time over the entire surface of the planet, as well as a large number of moving entities and their associated graphical models. The system can display imagery at 2 cm/pixel, and infinitely detailed terrain in real time over the whole surface of the planet earth - See at least ¶ [0021])

	In summary, Cheng discloses that the regions consist of “large” regions, but does not explicitly disclose the size of these regions as being “about 90,000m2 . However, Gatewood discloses global visualization process for personal computer platforms (gvp+) and teaches that the GVP software is capable of displaying extremely high-resolution terrain models and imagery in real time over the entire Surface of the planet. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng to provide for the extremely high-resolution terrain models, as taught in Gatewood, to produce visual databases that utilize(s) the great improvements in speed, area, resolution, and video display output while preserving the accuracy of the input data. (At Gatewood ¶ [0019])	

	Cheng discloses determining the global location coordinates for the user location from the plurality of pattern matching hypotheses. Cheng does not explicitly disclose “possible additions and deletions of terrain features in the local terrain feature location data compared to the subset of the global terrain features.” However, Cieslewski discloses map API - scalable decentralized map building for robots and teaches:

wherein determining the global location coordinates for the user location from the plurality of pattern matching hypotheses accommodates possible additions and deletions of terrain features in the local terrain feature location data compared to the subset of the global terrain features. (We therefore propose a map version control system which allows access, modification and additions to the map data, i.e., features, by multiple agents concurrently - See at least pg. 3, ¶1; The modifications include deletions - See at least pg. 3, ¶2)

	In summary, Cheng discloses receiving map data from a local area and sending that data to an external server where the received map is compared to a database of maps. Cheng does not disclose updating the stored maps based on the received local features. However, Cieslewski discloses a map version control system which allows for additions and deletions of centralized maps based on received map features.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng and Gatewood to provide for the scalable decentralized map building, as taught in Cieslewski, to avoid mapping redundant areas and to make the most out of the information captured by the agents. (At Cieslewski pg. 2, ¶1)	
	
	Regarding claim 5 and 16, Cheng further teaches:

wherein the comparing includes considering mapping uncertainty factors in terms of a defined pattern matching confidence threshold. (the determination is based on a comparison between the first set of constraints from the captured depiction and the second set of constraints from the reference depictions stored in data base 109. If the constraints match within a predefined threshold the two sets of constraints are determined to be matches - See at least ¶ [0050])

	Regarding claims 9 and 20, Cheng further teaches: 

wherein the global terrain feature location data is derived from overhead imaging data. (the geo-reference depiction data may include satellite imagery, i.e., overhead imaging data - See at least ¶ [0028])

	Regarding claims 10 and 21, Cheng further teaches:

wherein the global terrain feature location data is derived from LIDAR data and/or radar data. (database 109 is a database populated by external sources of depictions 116. In one embodiment, the external sources 208 provide depictions including satellite images (SAT), oblique aerial imagery, hyper-spectral imagery (HSI), multispectral imagery (MSI). standard images, vector and map data, three-dimensional models of digital terrain models (DEM), laser detection and ranging (LADAR) data, light detection and ranging (LIDAR) data and the like, collectively referred to as reference data - See at least ¶ [0029])

	Regarding claims 11 and 22, Cheng further teaches: 

wherein the distinctive terrain features comprise trees. (the registration module 102 creates a set of extracted features 104 which comprise objects such as describable houses, buildings, trees, patios and the like as well as features or aspects of Such objects, for example, corners of buildings, facades and the like - See at least ¶ [0030])


	Claims 2-3, 13-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Gatewood and Cieslewski, as applied to claims 1 and 12, and in further view of Menashe et al. (US 2015/0228077 A1, “Menashe”).
	
	Regarding claims 2 and 13, Cheng does not explicitly teach updating the global location coordinates for the user location as the user location varies over time with user movement. However, Menashe discloses system and method for mapping, localization and pose correction and teaches: 

further comprising: updating the global location coordinates for the user location as the user location varies over time with user movement. (during surveying mode the vehicle global pose 204 is determined by the high quality position determination unit 140 (e.g., GPS 136 and IMU 138). This position is used as the center of the local map and allows for the map to move along with the vehicle, i.e., the global position is updated over time with user movement - See at least ¶ [0052])

	In summary, Cheng discloses a geolocalization module that infers the geographic location of captured depictions using geo-referenced depictions. Cheng does not explicitly disclose that the captured scenes vary overtime with user movement. However, Menashe discloses system and method for mapping, localization and pose correction via visual odometry and teaches that the local maps are updated based on the movement of the user. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng and Cieslewski to provide for the system and method for mapping, localization, and pose correction, as taught in Menashe, to estimate a position more precisely. (At Menashe ¶ [0002])	

	Regarding claim 3 and 14, Cheng does not explicitly teach, but Menashe further teaches: 

wherein the updating includes using time varying location movement data from an inertial measurement unit (IMU) device. (during surveying mode the vehicle global pose 204 is determined by the high quality position determination unit 140 (e.g., GPS 136 and IMU 138). - See at least ¶ [0052])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng and Cieslewski to provide for the system and method for mapping, localization, and pose correction, as taught in Menashe, to estimate a position more precisely. (At Menashe ¶ [0002])	

	Regarding claim 23, the combination of Cheng and Cieslewski does not explicitly teach, but Menashe further teaches:

wherein the likelihood of a subset of the local terrain features matching a subset of the global terrain features is re-iterated for each new locally observed terrain feature. (The process for estimating the 2D transform estimates can be performed in response to coarse or fine movements, i.e., each movement the matching is re-iterated - See at least ¶ [0092])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng and Cieslewski to provide for the system and method for mapping, localization, and pose correction, as taught in Menashe, to estimate a position more precisely. (At Menashe ¶ [0002])	

	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Gatewood and in further view of Menashe.

	Regarding claims 24 and 25, Cheng discloses method and apparatus for inferring the geographic location of captured scene depictions and teaches:

A computer program product encoded in a non-transitory computer- readable medium, which when executed by a computer causes the computer to perform the following operations: (the geolocalization module 100, i.e., a hardware implemented navigation processor for terrain feature matching navigation, is a computer 500 which contains processor 502 - See at least ¶ [0041] and Fig. 5; memory 504 is a computer readable medium, storing non-transient processor executable instructions and/or data that may be executed by processor 502 - See at least ¶ [0041])

obtain local terrain feature location data from a local sensor device at a user location without a prior-known global position, (sensor 103 senses a scene 101 and creates one or more captured depictions of that scene, i.e., obtains local terrain feature location data - See at least ¶ [0029] and Fig. 3B) the local terrain feature location data characterizing relative distances and directions to a plurality of local terrain features nearest to the user location; (features are extracted from the captured scenes and relationships, e.g., geospatial or topological relationships among the various objects, are extracted, i.e., relative distances - See at least ¶ [0036] and [0046])

access global terrain feature location data stored in at least one hardware memory device, (reference depictions, i.e., global terrain feature location data, are stored in a database - See at least [0028]) wherein the global terrain feature location data characterizes relative distances and directions between a plurality of distinctive terrain features located in a defined terrain region (constraints, i.e., relative distances and directions between a plurality of terrain features, are used by the matching module 110 to match against constraints from the database containing constraints extracted from the reference depiction data, i.e., global terrain feature location data - See at least ¶ [0049]) in terms of absolute global location coordinates; [] (GIS data, i.e., absolute global location coordinates, is further applied to improve accuracy - See at least ¶ [0049])

compare the local terrain feature location data (the constraints are used by the matching module 110 to match against constraints from a database containing constraints extracted from the reference depiction data. The matching module 114 takes into account the relationships among the extracted features such as the geo-spatial relationship, the topological relationship, the geometry, size and shape of the objects as well as a subset of image features such as long edges, large homogeneous regions and land marks - See at least ¶ [0049]) to the global terrain feature location data to develop a plurality of pattern [] matching hypotheses, (constraints are used to remove clear mismatches with the captured image - See at least ¶ [0048] and a determination is made as to whether a match exists for the captured depiction, and the geographic location of the matching reference depiction is returned - See at least ¶ [0050], i.e., the clear mismatches and the matches are a plurality of pattering matching hypotheses.) wherein each pattern matching hypothesis characterizes a Page 6 of 13Appl. No. 16/291,351Reply to Office action of 06/08/2021likelihood of a subset of the local terrain features matching a subset of the global terrain features; and (the determination is based on a comparison between the first set of constraints from the captured depiction and the second set of constraints, i.e., a subset of the global terrain features, from the reference depictions stored in data base 109. If the constraints match within a predefined threshold, i.e., a likelihood, the two sets of constraints are determined to be matches - See at least ¶ [0050])

determine global location coordinates for the user location from the plurality of pattern matching hypotheses. (the geographic location of a captured depiction, whose location is unknown, is determined by comparing the captured depictions to reference depictions with a known geographic location - See at least ¶ [0028])

	Cheng does not explicitly teach wherein the defined terrain region encompasses at least about ninety thousand square meters (90,000 m2). However, Gatewood discloses global visualization process for personal computer platforms (gvp+) and teaches: 

[] wherein the defined terrain region encompasses at least about ninety thousand square meters (90,000 m2) (The Global Visualization Process (GVP) system is an integrated Software solution for high-performance visualization. GVP software is capable of displaying extremely high-resolution terrain models and imagery in real time over the entire surface of the planet, as well as a large number of moving entities and their associated graphical models. The system can display imagery at 2 cm/pixel, and infinitely detailed terrain in real time over the whole surface of the planet earth - See at least ¶ [0021])

	In summary, Cheng discloses that the regions consist of “large” regions, but does not explicitly disclose the size of these regions as being “about 90,000m2 . However, Gatewood discloses global visualization process for personal computer platforms (gvp+) and teaches that the GVP software is capable of displaying extremely high-resolution terrain models and imagery in real time over the entire Surface of the planet. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng to provide for the extremely high-resolution terrain models, as taught in Gatewood, to produce visual databases that utilize(s) the great improvements in speed, area, resolution, and video display output while preserving the accuracy of the input data. (At Gatewood ¶ [0019])	


	The combination of Cheng and Gatewood does not explicitly teach: “…based on a k-closest vector search algorithm…” However, Menashe further teaches:

compare the local terrain feature location data to the global terrain feature location data to develop a plurality of pattern based on a k-closest vector search algorithm matching hypotheses, (a best transform estimate is determined from the one or more 2D transform estimates using cluster searching 324, i.e., k-closest vector search algorithm, the best transform estimate minimizes distances between the set of currently observable landmarks 312 and the subset of surveyed landmarks 320 - See at least ¶ [0086] and [0091]-[0098])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng and Gatewood to provide for the system and method for mapping, localization, and pose correction, as taught in Menashe, to estimate a position more precisely. (At Menashe ¶ [0002])	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662